MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                   Jan 30 2019, 9:45 am

court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Melinda K. Jackman-Hanlin                                Curtis T. Hill, Jr.
Greencastle, Indiana                                     Attorney General of Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Cristhian J. Garcia,                                     January 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1895
        v.                                               Appeal from the Hendricks
                                                         Superior Court
State of Indiana,                                        The Honorable Mark A. Smith,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         32D04-1708-MR-2



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1895 | January 30, 2019                     Page 1 of 7
                                           Case Summary
[1]   Cristhian Garcia (“Garcia”) challenges his convictions, following a jury trial,

      for murder, a felony,1 and attempted murder, a Level 1 felony.2 He raises only

      one issue on appeal, namely, whether the State presented sufficient evidence to

      support his murder and attempted murder convictions.3


[2]   We affirm.



                                   Facts and Procedural History
[3]   On August 15, 2017, Garcia’s wife, Alicia Canizales Rios (“Rios”), and Jesus

      Huesca Moreno (“Moreno”) were shot at a Home Goods warehouse in

      Brownsburg. Rios survived her injuries, but Moreno died from his injuries. On

      August 17, the State charged Garcia with the murder of Moreno, attempted

      murder of Rios, aggravated battery, and a firearm enhancement. At Garica’s

      three-day jury trial that began on June 12, 2018, the following evidence was

      presented.


[4]   In the late evening of August 15, 2017, Garcia argued with Rios in their home

      and refused to give Rios her car keys so that she could go to work. Rios called




      1
          Ind. Code § 35-42-1-1.
      2
          Id.; I.C. § 35-41-5-1.
      3
        Garcia does not appeal his firearm enhancement. And, although he purports to appeal his aggravated
      battery conviction, the trial court vacated that conviction. App. at 16.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1895 | January 30, 2019              Page 2 of 7
      Moreno, with whom she was romantically involved, and asked him to give her

      a ride to work. When Moreno arrived to pick Rios up, Garcia confronted

      Moreno about Moreno’s relationship with Rios. Moreno subsequently drove

      Rios to her place of employment, the Home Goods warehouse in Brownsburg.

      In the meantime, Garcia contacted Julio Bonilla (“Bonilla”) who lived with

      Garcia and Rios, and asked Bonilla to give him a ride to Rios’ place of

      employment. Bonilla did so, and GPS coordinates obtained from Garcia’s

      cellular phone confirmed that he arrived at the Home Goods warehouse at 9:57

      p.m. that same day.


[5]   When Rios and Moreno arrived at the Home Goods warehouse and parked

      behind it, Rios noticed Bonilla’s vehicle parked there as well. Rios saw Garcia

      exit Bonilla’s vehicle with a gun in his hand and approach Moreno and Rios.

      Another Home Goods employee, Irahi Ruiz (“Ruiz”), was also parked in the

      same area at that time and also saw Garcia exit the vehicle with a gun and

      approach Moreno and Rios. Rios and Ruiz then saw Garcia shoot Moreno.

      Rios, Ruiz and Bonilla all also saw Garcia then shoot Rios. Garcia then ran

      back to Bonilla’s vehicle, held his gun up to Bonilla’s head, and demanded that

      Bonilla drive to Garcia’s father’s house. The GPS tracking location on Garcia’s

      cellular phone indicated that Garcia left the warehouse location at 10:08 p.m.

      and arrived at his father’s home at 10:42 p.m.


[6]   When Bonilla and Garcia arrived at Garcia’s father’s home, Garcia told Bonilla

      to back into the driveway and remove the license plate from the vehicle they

      had driven. Once inside the home, Garcia told his father and brother that he

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1895 | January 30, 2019   Page 3 of 7
      shot Rios, and when local news began to cover the shooting, Garcia stated that

      he shot Rios’s “lover.” Tr. Vol. III at 46-47. Garcia told his brother that he hid

      the revolver in the basement of the house inside a container with bleach, and

      Garcia repeatedly told Bonilla not to say anything about what he had

      witnessed.


[7]   The following morning, after a night during which law enforcement cordoned

      off the block where Garcia and Bonilla lived, Garcia and Bonilla ran out the

      back door of their house, got into a silver Infiniti, and led police on a high-speed

      chase before the vehicle was stopped and Garcia was arrested. Prior to the

      arrest, Garcia again instructed Bonilla not to say anything to the police.


[8]   After obtaining information from Bonilla about the crime and Garcia’s plan to

      hide the murder weapon in the basement, law enforcement officers executed a

      search warrant and discovered a nickel-plated Taurus .38 special revolver in a

      bucket of bleach in the basement crawlspace of Garcia’s father’s house.


[9]   The jury found Garcia guilty as charged. At sentencing, the trial court vacated

      the aggravated battery conviction. The court sentenced Garcia to sixty years for

      his murder conviction enhanced by ten years for the firearm enhancement, and

      thirty years for his conviction for attempted murder, with the sentences to be

      served consecutively. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1895 | January 30, 2019   Page 4 of 7
                                  Discussion and Decision
[10]   Garcia challenges the sufficiency of the evidence to support his convictions for

       murder and attempted murder. Our standard of review for the sufficiency of

       the evidence is well-settled:


               When reviewing the sufficiency of the evidence needed to
               support a criminal conviction, we neither reweigh evidence nor
               judge witness credibility. Bailey v. State, 907 N.E.2d 1003, 1005
               (Ind. 2009). “We consider only the evidence supporting the
               judgment and any reasonable inferences that can be drawn from
               such evidence.” Id. We will affirm if there is substantial
               evidence of probative value such that a reasonable trier of fact
               could have concluded the defendant was guilty beyond a
               reasonable doubt. Id.


       Clemons v. State, 996 N.E.2d 1282, 1285 (Ind. Ct. App. 2013), trans. denied.

       Moreover, “[a] conviction may be based on circumstantial evidence alone so

       long as there are reasonable inferences enabling the factfinder to find the

       defendant guilty beyond a reasonable doubt.” Lawrence v. State, 959 N.E.2d

       385, 388 (Ind. Ct. App. 2012) (citation omitted), trans. denied. And a conviction

       may be sustained on only the uncorroborated testimony of a single witness.

       Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012).


[11]   To support Garcia’s conviction of murder, the State was required to show that

       Garcia (1) knowingly or intentionally (2) killed (3) Moreno. I.C. § 35-42-1-1(1).

       To support Garcia’s conviction of attempted murder, the State was required to

       show that Garcia (1) acting with the intent to kill (2) engaged in conduct

       constituting a substantial step toward the commission of the crime of murder.
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1895 | January 30, 2019   Page 5 of 7
       See, e.g., Osborne v. State, 754 N.E.2d 916, 924 (Ind. 2001). The requisite intent

       to kill “may be inferred from the deliberate use of a deadly weapon in a manner

       likely to cause death or serious injury.” Henley v. State, 881 N.E.2d 639, 652

       (Ind. 2008).


[12]   The State provided evidence that three eyewitnesses—Rios, Ruiz, and

       Bonilla—saw Garcia shoot Moreno, who eventually died from his wounds.

       The State also presented evidence that two eye-witnesses—Rios and Ruiz—saw

       Garcia shoot Rios. That evidence alone is sufficient to support Garcia’s murder

       and attempted murder convictions. See Green v. State, 756 N.E.2d 496, 497 (Ind.

       2001) (“The testimony of a single eyewitness to a crime is sufficient to sustain a

       murder conviction.”); King v. State, 799 N.E.2d 42, 46 (Ind. Ct. App. 2003)

       (holding the victims’ unequivocal identifications of defendant as the person

       who shot them were sufficient to support convictions for attempted murder),

       trans. denied.


[13]   However, the eyewitness testimony was bolstered by: evidence that Bonilla

       heard Garcia say that he shot Rios and Rios’s “lover,” Tr. Vol. III at 47;

       evidence that Bonilla heard Garcia tell his brother that Garcia had put the gun

       in the basement of Garcia’s father’s house in a bucket with bleach, and police

       later found the gun in that house in a bucket of bleach, id. at 47-48, 62-63, 74-

       76, 83; State’s Ex. 95-97; and GPS evidence that placed Garcia at the scene of

       the crime at the time of the shootings, Tr. Vol. III at 27-32.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1895 | January 30, 2019   Page 6 of 7
[14]   There was sufficient evidence to support Garcia’s convictions for murder and

       attempted murder. Garcia’s contentions to the contrary are simply requests that

       we reweigh the evidence, which we cannot do. Clemons, 996 N.E.2d at 1285.


[15]   Affirmed.


       Bradford, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1895 | January 30, 2019   Page 7 of 7